UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 8-K ————— CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 15, 2013 The Phoenix Companies, Inc. (Exact name of registrant as specified in its charter) Delaware 001-16517 06-1599088 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) One American Row, Hartford, CT 06102 -5056 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (860) 403-5000 NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Cautionary Statement Regarding Forward-Looking Statements The following discussion contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.We intend these forward-looking statements to be covered by the safe harbor provisions of the federal securities laws relating to forward-looking statements.These forward-looking statements include statements relating to, or representing management’s beliefs about, our future transactions, strategies, operations and financial results, including, without limitation, our expectation to provide information within anticipated timeframes.Such forward-looking statements often contain words such as “will,” “anticipate,” “believe,” “plan,” “estimate,” “expect,” “intend,” “is targeting,” “may,” “should” and other similar words or expressions.Forward-looking statements are made based upon management’s current expectations and beliefs and are not guarantees of future performance.Our actual business, financial condition or results of operations may differ materially from those suggested by forward-looking statements as a result of risks and uncertainties which include, among others, those risks and uncertainties described in any of our other filings with the SEC.Certain other factors which may impact our business, financial condition or results of operations or which may cause actual results to differ from such forward-looking statements are discussed or included in our periodic reports filed with the SEC and are available on our website at www.phoenixwm.com under “Investor Relations”.You are urged to carefully consider all such factors.We do not undertake or plan to update or revise forward-looking statements to reflect actual results, changes in plans, assumptions, estimates or projections, or other circumstances occurring after the date of this discussion, even if such results, changes or circumstances make it clear that any forward-looking information will not be realized.If we make any future public statements or disclosures which modify or impact any of the forward-looking statements contained in or accompanying this discussion, such statements or disclosures will be deemed to modify or supersede such statements in this discussion. Item 2.02Results of Operations and Financial Condition. On March 15, 2013, The Phoenix Companies, Inc. (the “Company”) issued a news release providing an update on the status of its restatement, certain estimated operating metrics for the full year and quarter ended December 31, 2012, and highlights from the filing of the Phoenix Life Insurance Company’s full year 2012 unaudited statutory financial results. The Company reported today that it will not meet the previously announced timetable for filing its restated financial information and third quarter 2012 Form 10-Q and will not timely file its 2012 Annual Report on Form 10-K. The Company will provide an update on the restatement on or before April 30, 2013. This release is furnished as Exhibit 99.1 hereto, and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (a)Not applicable (b)Not applicable (c)Not applicable (d)Exhibits The following exhibit is furnished herewith: News Release of The Phoenix Companies, Inc. dated March 15, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE PHOENIX COMPANIES, INC. Date:March 15, 2013 By: /s/ Bonnie J. Malley Name: Bonnie J. Malley Title: Executive Vice President and Chief Financial Officer 3
